DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Lee on 6/27/2022.
The application has been amended as follows:
Claim 18 should read as follows:
A semiconductor rectifier comprising:
a transistor including a source electrode, a drain electrode and a gate electrode,
wherein the transistor includes a SiC semiconductor layer; and
a diode including an anode electrode and a cathode electrode, the anode electrode being electrically connected to the gate electrode, the cathode electrode being electrically connected to the source electrode,
wherein the transistor is greater in withstand voltage than the diode,
wherein an electrostatic capacitance Cds between the drain electrode and the source electrode of the transistor, an electrostatic capacitance Cgs between the gate electrode and the source electrode, an electrostatic capacitance Cxd of the capacitor, and an electrostatic capacitance Cdi of the diode satisfy a relation of:
        2Cds ≤ Cdi + Cgs + Cxd.
Claims 1-9, 11-12, and 15-18 are allowed.
Claims 10 and 13-14 are cancelled.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, applicant’s amendments further limit the electrostatic capacitance between the drain and source electrodes to conform to a relationship in which it is less than or equal to that of between gate electrode and source electrode and the diode.  Regarding claim 18, applicant’s amendments further limit the electrostatic capacitance between the drain and source electrodes to conform to a relationship in which it is less than or equal to that of between gate electrode and source electrode, the diode, and the capacitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      6/22/2022Examiner, Art Unit 2897